*181ORDER
A “Stipulation to Withdraw Petition for Review” having been filed by counsel for Defendants-Appellants TCR-Montana Ranch Joint Venture, II et al and stipulated to by counsel for Plaintiffs-Appellees Constance J. Powell-Gerkoney et al,
IT IS ORDERED treating the stipulation as a Motion to Withdraw Petition for Review, and as such, the motion is granted.
IT IS FURTHER ORDERED that the Petition for Review is DISMISSED.
IT IS FURTHER ORDERED that each party shall bear its own costs, expenses and fees in the above-captioned matter.
/s/ Thomas A Zlaket
THOMAS A ZLAKET
Duty Justice